Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 1 of 14




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X
  KENNETH LEAR,                                                                 Case No.

                                     Plaintiff,
                   v.                                                           COMPLAINT

  ROYAL CARIBBEAN CRUISES LTD., d/b/a
  ROYAL CARIBBEAN INTERNATIONAL.,
  GREGORY BROWN, individually,
  ROBERT KING, individually, and
  GRISEL GARCIA RODRIGUEZ, individually,

                                     Defendants.

  ------------------------------------------------------------------X

          Plaintiff, KENNETH LEAR, through his counsel, Derek Smith Law Group, PLLC,

  brings this action against Defendants ROYAL CARIBBEAN CRUISES LTD., d/b/a ROYAL

  CARIBBEAN INTERNATIONAL., (hereinafter referred to as “ROYAL CARIBBEAN”),

  GREGORY BROWN (hereinafter referred to as “ GREGORY”), ROBERT KING (hereinafter

  referred to as “ROBERT”), and GRISEL GARCIA RODRIGUEZ (hereinafter referred to as

  “GRISEL”) (hereinafter collectively referred to as “Defendants”), upon information and belief,

  as follows:



                                              NATURE OF CASE

  1. Plaintiff complains pursuant to the Americans with Disabilities Act of 1990 (“ADA”), as

      amended, and to remedy violations of the laws of the State of New York, seeking declaratory

      and injunctive relief and damages to redress the injuries Plaintiff suffered as a result of, inter

      alia, disability discrimination, together with being subjected to a hostile work environment,

      retaliation, and wrongful termination by Defendants.
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 2 of 14




                                   JURISDICTION AND VENUE

  2. The Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C §1343 and pendent

       jurisdiction thereto, as this case involves a Federal Question under the Americans with

       Disabilities Act (“ADA”).

  3. 28 U.S.C. § 1331 states that “The district courts shall have original jurisdiction of all civil

       actions arising under the Constitution, laws, or treaties of the United States.”

  4. Additionally, this Court has supplemental jurisdiction over the State law causes of action

       herein pursuant to 28 U.S.C. § 1367 and United Mine Workers of America v. Gibbs, 383

       U.S. 715 (1996).

  5. Venue is proper in this District based upon the fact that the events or omissions which gave

       rise to the claims asserted herein occurred within the Southern District of New York.

  6. The EEOC mailed a Right to Sue Letter to Plaintiff on March 19, 2020.

  7.   Plaintiff satisfied all administrative prerequisites and is filing this case within ninety (90)

       days of receiving the Right to Sue Letter.



                                                PARTIES

  8. At all material times, Plaintiff KENNETH LEAR (hereinafter also referred to as “LEAR,” or

       “Plaintiff”) residing in the State of New York, County of New York.

  9. At all material times, Defendant ROYAL CARIBBEAN CRUISES LTD., d/b/a ROYAL

       CARIBBEAN INTERNATIONAL (hereinafter also referred to as “ROYAL CARIBBEAN,”

       or “Defendant”) is a foreign business corporation duly existing by the virtue and laws of the

       Country of Liberia that does business in the State of New York.
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 3 of 14




  10. At all times material, ROYAL CARIBBEAN is a Florida based international cruise line

     company operating dozens of commercial cruise ships across the world. ROYAL has 21.9%

     of the worldwide cruise market.

  11. At all times material, GREGORY BROWN (hereinafter referred to as “BROWN”) was and

     is a Casting Assistant for ROYAL CARIBBEAN. BROWN held supervisory authority over

     Plaintiff, controlling many of Claimant’s job duties. BROWN held the power to hire and fire

     Plaintiff.

  12. At all times material, ROBERT KING (hereinafter referred to as “KING”) was and is a

     Casting Director for ROYAL CARIBBEAN. KING held supervisory authority over Plaintiff,

     controlling many of Plaintiff’s job duties. KING held the power to hire and fire Plaintiff.

  13. At all times material, KING was included on all communications between Plaintiff and

     BROWN.

  14. At all times material, GRISEL GARCIA RODRIGUEZ (hereinafter referred to as

     “RODRIGUEZ”) was and is a Nurse Specialist for ROYAL CARIBBEAN. RODRIGUEZ

     held supervisory authority over Plaintiff, including the power to hire and fire Plaintiff.

  15. Upon information and belief, at all times relevant to this Complaint, Defendants meet the

     definition of an "employer" under all applicable state and local statutes.

  16. Upon information and belief, at all times relevant to this Complaint, Defendants had over

     fifteen (15) employees).
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 4 of 14




                                     STATEMENT OF FACTS

   17. In or around March 2018, BROWN offered Plaintiff a position working for ROYAL

       CARIBBEAN as a Singer on a ROYAL CARIBBEAN cruise ship, the Radiance of the

       Seas (hereinafter referred to as “The Ship”).

   18. During this conversation, Plaintiff informed BROWN that he was HIV positive, and

       BROWN told Plaintiff, “I don’t anticipate this will be an issue.”

   19. In or around March 2018, ROYAL CARIBBEAN and Plaintiff entered into a contract for

       Plaintiff to receive $5,000.00 per month, plus a $525.00 per month bonus, in exchange for

       Plaintiff singing on the ship from July 7, 2018, through May of 2019.

   20. In or around April 2018, Plaintiff asked BROWN about the required medical exam and in

       response, BROWN referred Plaintiff to RODRIGUEZ.

   21. On or about April 25, 2018, RODRIGUEZ informed Plaintiff that in order to meet the

       minimum guidelines for ROYAL CARIBBEAN, Plaintiff’s CD4 count needed to be above

       350 and his viral load needed to be undetectable. Plaintiff was shocked and concerned by

       this news as being HIV positive could cause him to have a lower CD4 count or in the

       alternative a higher viral load.

   22. In or around May 2018, ROYAL required Plaintiff to have blood work performed. Plaintiff

       conceded to ROYAL CARIBBEAN’s request and had bloodwork done by DR. JASON

       KINDT (hereinafter referred to as “DR. KINDT”) at Mount Sinai Medical Center.

   23. In or around May 2018, Plaintiff discovered his CD4 count was 364 and his viral load was

       90. Plaintiff conveyed his CD4 count and viral to RODRIGUEZ.
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 5 of 14




  24. On or about May 31, 2018, RODRIGUEZ informed Plaintiff that his viral load did “not

      meet the guidelines” for ROYAL CARIBBEAN and Plaintiff would “not be able to move

      forward with the medical clearance process.”

  25. Defendant ROYAL CARIBBEAN discriminated against and terminated Plaintiff on the

      basis of his disability.

  26. On or about June 1, 2018, Plaintiff updated BROWN with the distressing information.

      BROWN responded, “I’m sorry to hear that you won’t be joining us for our upcoming RD

      cast. I wish you the best in your future endeavors.”

  27. Defendants discriminated against and terminated Plaintiff because of his disability.

  28. The above are just some of the examples of unlawful discrimination and retaliation to

      which the Defendants subjected Plaintiff.

  29. Plaintiff claims that Defendants’ discriminated against and terminated Plaintiff because of

      his disability and because he complained or opposed the unlawful conduct of Defendants

      related to the above protected classes.

  30. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

  31. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

      continues to suffer severe emotional distress and physical ailments.

  32. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured

      unwarranted financial hardships and irreparable damage to his professional reputation.

  33. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of salary, tips, benefits and other

      compensation which such employment without unlawful discrimination entails. Plaintiff
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 6 of 14




       has also suffered future pecuniary losses, emotional pain, humiliation, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses. Plaintiff further

       claims aggravation, activation, and/or exacerbation of any pre-existing condition.

   34. As Defendants’ conduct has been malicious, reckless, willful, outrageous, and conducted

       with full knowledge of the law, Plaintiff will demand punitive damages against the

       Defendants, jointly and severally.

   35. Plaintiff claims alternatively (in the event Defendants Claim so or that the Court

       determines) that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable

       claims for the above conduct and facts under the applicable law pertaining to Independent

       Contractors.

   36. Plaintiff also seeks reinstatement.



                       AS A FIRST CAUSE OF ACTION
     FOR DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES ACT
                 [NOT AGAINST INDIVIDIUAL DEFENDANTS]

  37. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

  38. Plaintiff claims Defendant ROYAL CARIBBEAN violated Title I of the Americans with

      Disabilities Act of 1990 (Pub.L.101-336) (ADA), as amended, as these titles appear in

      volume 42 of the United States Code, beginning at section 12101.

  39. SEC.12112. [Section 102] specifically states “(a) General Rule - No covered entity shall

      discriminate against a qualified individual with a disability because of the disability of such

      individual in regard to job application procedures, the hiring, advancement, or discharge of
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 7 of 14




      employees, employee compensation, job training, and other terms, conditions, and privileges

      of employment.”

  40. Defendant ROYAL CARIBBEAN violated the section cited herein by creating and maintain

      discriminatory working conditions, and otherwise discriminating and retaliating against the

      Plaintiff because of his disability.

  41. Plaintiff hereby makes a claim against Defendant ROYAL CARIBBEAN under all of the

      applicable paragraphs of the ADA.

  42. Defendants ROYAL CARIBBEAN violated the above and Plaintiff suffered numerous

      damages as a result.


                             AS A SECOND CAUSE OF ACTION:
                                FOR RETALIATION UNDER
                         THE AMERICANS WITH DISABILITIES ACT
                         [NOT AGAINST INDIVIDUAL DEFENDANTS]

  43. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

  44. Plaintiff claims Defendant ROYAL CARIBBEAN violated Title I of the Americans with

      Disabilities Act of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in

      volume 42 of the United States Code, beginning at section 12101.

  45. SEC. 12203. [Section 503] states, “(a) Retaliation. – No person shall discriminate against

      any individual because such individual has opposed any act or practice made unlawful by

      this chapter or because such individual made a charge, testified, assisted, or participated in

      any manner in an investigation, proceeding, or hearing under this chapter.”

  46. Defendant ROYAL CARIBBEAN engaged in unlawful employment practice prohibited by

      the above statute, by retaliating against Plaintiff with respect to the terms, conditions or
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 8 of 14




      privileges of his employment because of his opposition to the unlawful employment

      practices of Defendant ROYAL CARIBBEAN.

  47. Defendant ROYAL CARIBBEAN violated the above and Plaintiff suffered numerous

      damages as a result.


                                AS A THIRD CAUSE OF ACTION
                                FOR DISCRIMINATION UNDER
                                   NEW YORK STATE LAW
                                 [AGAINST ALL DEFENDANTS]


  48. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

     Complaint.

  49. Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: (a) For

     an employer or licensing agency, because of an individual's age, race, creed, color, national

     origin, sexual orientation, military status, sex, disability, predisposing genetic characteristics,

     marital status, or domestic violence victim status, to refuse to hire or employ or to bar or to

     discharge from employment such individual or to discriminate against such individual in

     compensation or in terms, conditions or privileges of employment.”

  50. Defendants engaged in an unlawful discriminatory practice by discriminating against the

     Plaintiff because of his disability and fostering a hostile work environment.

  51. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

     Executive Law Section 296.

  52. Defendants violated the above and Plaintiff has suffered numerous damages as a result.
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 9 of 14




                              AS A FOURTH CAUSE OF ACTION
                                    FOR RETALIATION
                              UNDER NEW YORK STATE LAW
                               [AGAINST ALL DEFENDANTS]


  53. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

     Complaint.

  54. New York State Executive Law § 296 (7) provides that it shall be an unlawful discriminatory

     practice: “For any person engaged in any activity to which this section applies to retaliate or

     discriminate against any person because [s]he has opposed any practices forbidden under this

     article.”

  55. Defendants engaged in an unlawful practice by retaliating against Plaintiff with respect to the

     terms, conditions, or privileges of employment because of Plaintiff’s opposition to the

     unlawful practices of Defendants.

  56. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

     New York State Executive Law § 296.

  57. Defendants engaged in an unlawful practice wrongfully retaliating against Plaintiff.

  58. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                 AS A FIFTH CAUSE OF ACTION: AIDING AND ABETTING
                            UNDER NEW YORK STATE LAW
                             [AGAINST ALL DEFENDANTS]

  59. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this complaint.
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 10 of 14




   60. New York State Executive Law §296(6) further provides that “It shall be an unlawful

       discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any

       of the acts forbidden under this article, or to attempt to do so.”

   61. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

       and/or coercing the discriminatory and retaliatory behavior as stated herein.

   62. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                              AS A SIXTH CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                        THE NEW YORK CITY ADMINISTRATIVE CODE
                               [AGAINST ALL DEFENDANTS]

   63. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      complaint.

   64. The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful

      discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

      actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

      sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ

      or to bar or to discharge from employment such person or to discriminate against such person

      in compensation or in terms, conditions or privileges of employment."

   65. Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, by creating and maintaining discriminatory working conditions

      and a hostile work environment, and otherwise discriminating against the Plaintiff because of

      Plaintiff's disability.

   66. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

      New York City Administrative Code Title 8.
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 11 of 14




   67. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                            AS A SEVENTH CAUSE OF ACTION
                               FOR RETALIATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                              [AGAINST ALL DEFENDANTS]

   68. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      complaint.

   69. The New York City Administrative Code Tide 8, §8-107(1)(e) provides that it shall be

      unlawful discriminatory practice: "For an employer . . . to discharge . . . or otherwise

      discriminate against any person because such person has opposed any practices forbidden

      under this chapter. . . "

   70. Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Tide 8, §8-107(1) (e) by retaliating against Plaintiff because of

      Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.

   71. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                            AS AN EIGHTH CAUSE OF ACTION
                           FOR AIDING AND ABETTING UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                              [AGAINST ALL DEFENDANTS]

   72. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      complaint.

   73. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

      discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of

      any of the acts forbidden under this chapter, or attempt to do so."
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 12 of 14




   74. Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing

      the above discriminatory, unlawful and retaliatory conduct.

   75. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                            AS A NINTH CAUSE OF ACTION
                              FOR INTERFERENCE UNDER
                      THE NEW YORK CITY ADMINISTRATIVE CODE
                             [AGAINST ALL DEFENDANTS]

   76. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      complaint.

   77. Section 8-107(19), entitled “Interference with protected rights” provides that “It shall be an

      unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere

      with, or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

      enjoyment of, or on account of his or her having aided or encouraged any other person in the

      exercise or enjoyment of, any right granted or protected pursuant to this section.”

   78. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                            AS A TENTH CAUSE OF ACTION
                          FOR SUPERVISOR LIABILITY UNDER
                      THE NEW YORK CITY ADMINISTRATIVE CODE
                             [AGAINST ALL DEFENDANTS]

   79. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      complaint.

   80. Section 8-107(13) entitled Employer liability for discriminatory conduct by employee, agent

      or independent contractor provides "An employer shall be liable for an unlawful
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 13 of 14




      discriminatory practice based upon the conduct of an employee or agent which is in violation

      of any provision of this section other than subdivisions one and two of this section." b. An

      employer shall be liable for an unlawful discriminatory practice based upon the conduct of an

      employee or agent which is in violation of subdivision one or two of this section only where:

      (1) the employee or agent exercised managerial or supervisory responsibility; or (2) the

      employer knew of the employee's or agent's discriminatory conduct, and acquiesced in such

      conduct or failed to take immediate and appropriate corrective action; an employer shall be

      deemed to have knowledge of an employee's or agent's discriminatory conduct where that

      conduct was known by another employee or agent who exercised managerial or supervisory

      responsibility; or (3) the employer should have known of the employee's or agent's

      discriminatory conduct and failed to exercise reasonable diligence to prevent such

      discriminatory conduct.

   81. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants jointly

   and severally for all damages including compensatory, emotional distress, statutory, punitive

   damages, attorneys fees and costs in an amount to be determined at the time of trial and awarding

   Plaintiff such other and further relief as the Court may deem equitable, just and proper to remedy

   the Defendants’ unlawful conduct.
Case 1:21-cv-21348-KMW Document 1 Entered on FLSD Docket 06/17/2020 Page 14 of 14




                                           JURY DEMAND

        Plaintiff requests a jury trial on all issues to be tried.




   Dated:         June 17, 2020
                  New York, New York
                                                            Respectfully Submitted,


                                                            DEREK SMITH LAW GROUP, PLLC
                                                            Attorneys for Plaintiff


                                                            /s/ Ishan Dave______________________
                                                            Ishan Dave, Esq.
                                                            1 Pennsylvania Plaza, Suite 4905
                                                            New York, New York 10119
                                                            (212) 587-0760
                                                            Ishan@dereksmithlaw.com
